DETAILED ACTION
This is in response to applicant’s amendment/response filed on 7/14/2021, which has been entered and made of record. Claim(s) 1, 5-9, 16, 17, 20 have been amended. Claim(s) 1-20 are pending in the application. The rejections under 35 USC § 112 to claims 6-12 have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawdon (US 8780174) in view of Ariyur et al. (US 20080054158).
Regarding claim 1, Rawdon discloses A system for performing image stabilization of a display in a vehicle, the system comprising (Rawdon, col.3, lines 52-54, “The components of the three-dimensional vision system 100 may be part of a moving vehicle, whether connected thereto or built therein”. Col.4, lines 61-65, “In another embodiment, the imaging device 106 may be gyro -stabilized to decouple the direction it is pointing from short term maneuvers, such as banking, similar to the manner in which TV cameras on helicopters are stabilized such that the view of the image is steady.”): 
at least one display for visualization (Rawdon, col.9, line 67-col.10, line 1, “The components of the system may be directly or indirectly coupled to the display 110.”); 
at least one sensor (Rawdon, col.6, lines 27-32, “Each image stabilizer 112, 114 includes an image processor that may pan the image laterally or vertically. The stabilizers 112, 114 may ; 
a computer unit (Rawdon, col.7, lines 12-15, “A processor 128 is coupled to or includes many of the components of the system, such as the first and second buffers 102, 104, the first and second gyroscope buffers 122, 124, and the first and second stabilizers 112, 114.”); 
wherein the system is configured to detect, by way of the sensor, a shock to the vehicle (Rawdon, col.6, lines 64-67, “The gyroscope may collect angular motion data about the movement of the vehicle. When the vehicle is an airplane or other aircraft or spacecraft, the angular motion data may include the pitch, roll, and yaw thereof.”), and 
wherein the system is further configured to carry out, on the basis of a vehicle attitude of the vehicle caused by the shock to the vehicle, a compensation calculation by way of the computer unit and to output a correction signal to the display, in order to stabilize the visualization on the display (Rawdon, col.6, lines 41-58, “Mechanisms to perform image stabilization to reduce the higher frequency motion (i.e., jitters or shake) are well developed in present digital camera and signal processing technology. For instance, video processing software is able to stabilize the image of a shaky video without any data about the camera's movement other than the image itself. Such video processing software or similar software may be included in the processor 128 or within the first and second image stabilizers 112, 114. The newer and older images are automatically aligned or adjusted by the image stabilizers 112, 114 to account for these types of changes in the motion of the vehicle. The alignment or adjustment of the orientation of the old and new images to account for changes in the vehicle's attitude (pitch, roll, and yaw when it is an aircraft) during the period between the .
On the other hand, Rawdon fails to explicitly disclose but Ariyur discloses stabilize the visualization on the display such that the visualization on the display is aligned with a plane defined by surroundings of the vehicle (Ariyur, “abstract, generating pan and tilt output to stabilize the image centroid at the origin in the image plane to compensate for vehicle motion and target motion”. “[0046] FIGS. 4A-4C illustrate three exemplary target-images 130-132, respectively, focused from different vantage points at different times as the vehicle 20 moves and the viewing angle of the target 30 changes. As the vehicle 20 moves above the target 30 the target image 130 the target image 130 as seen imaged on the image plane 105 in FIG. 4A changes to the target image 131 as seen in FIG. 4B. The image centroid 53 of the target image 131 is still within the selected distance from the origin 51. As the vehicle 20 drops down to an elevation that is closer to the elevation of the target 30, the target image 131 changes until target image 132 as seen in FIG. 4C is imaged on the image plane 105. The image centroid 53 of the target image 132 is still within the selected distance from the origin 51 and the target 30 is imaged from a side view rather than from the top views of FIGS. 4A and 4B”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rawdon and Ariyur. That is, adding the image 
Regarding claim 14, Rawdon in view of Ariyur discloses The system according to claim 1.
Rawdon further discloses A vehicle, comprising a system according to claim 1 (Rawdon, col.3, lines 52-54, “The components of the three-dimensional vision system 100 may be part of a moving vehicle, whether connected thereto or built therein”).
Claim(s) 2, 3, 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawdon (US 8780174) in view of Ariyur et al. (US 20080054158), and further in view of Li (US 20200004341).
Regarding claim 2, Rawdon in view of Ariyur discloses The system according to claim 1.
On the other hand, Rawdon in view of Ariyur fails to explicitly disclose but Li discloses wherein the sensor is an acceleration sensor and the computer unit is an on-board computer (Li, “[0033] The vehicle may have various sensors (not shown in the figure) to ascertain the external environment and internal situation. The sensors may include cameras, a radar system, a light detection and ranging (LIDAR) system, a global position system (GPS), a speed sensor, an accelerometer, an electronic compass, etc. Control system 26 of vehicle 18, like client system 16, may have a computer processor, a storage device, a display with a touch sensitive screen, a voice recognition system, a facial recognition system, and a gesture detection system.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rawdon in view of Ariyur and Li. That is, 
Regarding claim 3, Rawdon in view of Ariyur discloses The system according to claim 1.
On the other hand, Rawdon in view of Ariyur fails to explicitly disclose but Li discloses wherein the vehicle comprises at least one communication interface which is configured to exchange information in a wireless fashion with a second vehicle and/or with a corresponding remote device (Li, “[0029] FIG. 1-A is an exemplary block diagram of one embodiment according to the present invention. A vehicle 18 and server 24 are connected via a wireless communication network 14.”). The same motivation of claim 2 applies here.
Regarding claim 4, Rawdon in view of Ariyur and Li discloses The system according to claim 3.
On the other hand, Rawdon in view of Ariyur fails to explicitly disclose but Li discloses wherein the remote device is a server and/or a cloud (Li, “[0029] FIG. 1-A is an exemplary block diagram of one embodiment according to the present invention. A vehicle 18 and server 24 are connected via a wireless communication network 14.”). The same motivation of claim 2 applies here.
Regarding claim 15, Rawdon in view of Ariyur discloses The system according to claim 14.
On the other hand, Rawdon in view of Ariyur fails to explicitly disclose but Li discloses wherein the vehicle is an autonomously driving vehicle (Li, “[0033] FIG. 1-C shows that a user 28, who is making a hailing gesture, is detected by vehicle 18 schematically. Vehicle 18 . The same motivation of claim 2 applies here.
Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawdon in view of Ariyur and Li, and further in view of Mulligan (US 20210009027).
Regarding claim 5, Rawdon in view of Ariyur and Li discloses The system according to claim 3.
On the other hand, Rawdon in view of Ariyur and Li fails to explicitly disclose but Mulligan discloses wherein the communication interface of the vehicle receives information relating to a second vehicle attitude of the second vehicle from the second vehicle, and the information relating to the second vehicle attitude of the second vehicle is provided with a position indication which corresponds to a current position of the second vehicle (Mulligan, “[0030] Each of the V2X/CV2X modules 18, 32 may be configured to enable and control communication between the first and second vehicles 12, 26 (i.e., V2V communication) or between the first or second vehicle 12, 26 and another node or device (e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Network (V2N), Vehicle-to-Pedestrian (V2P), Vehicle-to-Device (V2D), or Vehicle-to-Grid (V2G)). [0055] The method 100 may comprise receiving 102, by the communication unit 16, 18, a vehicle-to-x (V2X) communication comprising data indicative of a characteristic of a second vehicle 26, 42. Claim 3, the data indicative of the characteristic of the second vehicle comprises data indicative of a position, heading, elevation, speed, acceleration, yaw rate and/or path history of the second vehicle”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mulligan into the combination of Li and Rawdon, Ariyur. That is, adding the communication between vehicles of Mulligan to the system 
Regarding claim 6, Rawdon in view of Ariyur, Li and Mulligan discloses The system according to claim 5.
Rawdon further discloses wherein the computer unit uses the information relating to the vehicle attitude to carry out the compensation calculation at a first point in time in order to output the correction signal to the display, in order to stabilize the visualization on the display (Rawdon, col.6, line 53-col.7, line 1, “The alignment or adjustment of the orientation of the old and new images to account for changes in the vehicle's attitude (pitch, roll, and yaw when it is an aircraft) during the period between the old image and the new image are performed by the first and second stabilizers 112, 114 in conjunction with data provided by the gyroscope 126. The storage of the data may be controlled by the time delay input controller 108 so that the data of the gyroscope collected at the time a particular image was captured can later be retrieved and processed in coordination with the image it was collected relative to. The gyroscope may collect angular motion data about the movement of the vehicle. When the vehicle is an airplane or other aircraft or spacecraft, the angular motion data may include the pitch, roll, and yaw thereof.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rawdon into the combination of Li, Ariyur and Mulligan, to include all limitations of claim 6. That is, applying the image stabilization of Rawdon to the first vehicle based on attitude and position data of the second vehicle of Mulligan. Given that the road condition maintains the same for both vehicles, when the first vehicle reaches .
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawdon (US 8780174) in view of Ariyur et al. (US 20080054158), and further in view of Caban et al. (US 20200147383).
Regarding claim 13, Rawdon in view of Ariyur discloses The system according to claim 1.
On the other hand, Rawdon in view of Ariyur fails to explicitly disclose but Caban discloses wherein the compensation calculation is carried out in real time, with a latency time of 50 ms (Caban, “[0057] Depending on the control algorithm, the prediction module may be able to predict the patient's motion in order to compensate for the nominal part of the latency of the control system, enabling the system to deliver the correct stimulation in real-time or close to real-time, wherein real-time is defined here that an end-to end latency is less than 100 ms, preferably less than 50 ms.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rawdon, Ariyur and Caban. That is, applying the latency time of Caban to the compensation calculation of Rawdon and Ariyur. The motivation/ suggestion would have been to provide such systems and methods which enable a vehicle to reduce latency and to synchronize stimulation to the movement phase (Caban, [0020]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawdon in view of Ariyur and Li, and further in view of Sato et al. (US 20200357283).

On the other hand, Rawdon in view of Ariyur and Li fails to explicitly disclose but Sato discloses wherein the communication system permits information relating to unevennesses of the roadway or further parameters relating to shocks to be exchanged between the plurality of vehicles and/or the one or more remote devices (Sato, “[0118] In Step S7, the data acquisition unit 205 selects data to be shared on the basis of the vehicle-to-vehicle distance and the situation of the host vehicle (vehicle 10A). [0119] Here, an example of data to be shared by the vehicle 10A acquiring the data from the vehicle 10B will be described with reference to FIGS. 8 to 11. [0147] Furthermore, for example, in a case where the vehicle 10B is traveling behind the vehicle 10A and a road surface behind the vehicle 10A cannot be scanned with, for example, LiDAR due to the vehicle 10B, scanning information regarding a road surface behind the vehicle 10B is selected as the shared data. [0149] Furthermore, for example, in a case where the vehicle 10B or the like is close and the situation (e.g., unevenness and the like) of a road in the advancing direction cannot be detected, the situation of the road in the advancing direction of the vehicle 10B is selected as the shared data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sato into the combination of Rawdon, Ariyur and Li. That is, adding the sharing road condition of Sato to the vehicles and server of Rawdon, Ariyur and Li. The motivation/ suggestion would have been to enable suitable data sharing between moving objects such as vehicles (Sato, [0004]).
(s) 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawdon (US 8780174) in view of Ariyur et al. (20080054158), and further in view of Juno (US 20180362048).
Regarding claim 17, Rawdon discloses A method for performing image stabilization of a display in a vehicle, comprising (Rawdon, col.3, lines 52-54, “The components of the three-dimensional vision system 100 may be part of a moving vehicle, whether connected thereto or built therein”. Col.4, lines 61-65, “In another embodiment, the imaging device 106 may be gyro -stabilized to decouple the direction it is pointing from short term maneuvers, such as banking, similar to the manner in which TV cameras on helicopters are stabilized such that the view of the image is steady.”): 
carrying out, via an onboard-computer and on the basis of a vehicle attitude of the vehicle caused by the shock to the vehicle, a compensation calculation in order to stabilize a visualization on the display (Rawdon, col.6, lines 41-58, “Mechanisms to perform image stabilization to reduce the higher frequency motion (i.e., jitters or shake) are well developed in present digital camera and signal processing technology. For instance, video processing software is able to stabilize the image of a shaky video without any data about the camera's movement other than the image itself. Such video processing software or similar software may be included in the processor 128 or within the first and second image stabilizers 112, 114. The newer and older images are automatically aligned or adjusted by the image stabilizers 112, 114 to account for these types of changes in the motion of the vehicle. The alignment or adjustment of the orientation of the old and new images to account for changes in the vehicle's attitude (pitch, roll, and yaw when it is an aircraft) during the period between the old image and the new image are performed by the first and second stabilizers 112, 114 in conjunction with data provided by the gyroscope 126”. Col.7, lines 22-28, “the processor 128 may calculate the change in the data from ;
displaying the visualization on the display (Rawdon, col.12, lines 40-49, “adjusting the orientation of the older image relative to the newer image to compensate for any change in angular motion of the moving vehicle, the step 414 of adjusting the lateral position of the older image relative to the newer image, the newer image relative to the older image, or both the older and newer images relative to each other to align objects therein, and the step 416 of displaying the older image from the second image buffer and the newer image from the first image buffer in a format that enables the viewer to see a three-dimensional image”).
On the other hand, Rawdon fails to explicitly disclose but Ariyur discloses stabilize the visualization on the display such that the visualization on the display is aligned with a plane defined by surroundings of the vehicle (Ariyur, “abstract, generating pan and tilt output to stabilize the image centroid at the origin in the image plane to compensate for vehicle motion and target motion”. “[0046] FIGS. 4A-4C illustrate three exemplary target-images 130-132, respectively, focused from different vantage points at different times as the vehicle 20 moves and the viewing angle of the target 30 changes. As the vehicle 20 moves above the target 30 the target image 130 the target image 130 as seen imaged on the image plane 105 in FIG. 4A changes to the target image 131 as seen in FIG. 4B. The image centroid 53 of the target image 131 is still within the selected distance from the origin 51. As the vehicle 20 drops down to an elevation that is closer to the elevation of the target 30, the target image 131 changes until target image 132 as seen in FIG. 4C is imaged on the image plane 105. The image centroid 53 of the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rawdon and Ariyur. That is, adding the image stabilizing function of Ariyur to the stabilizer of Rawdon. The motivation/ suggestion would have been to dynamically stabilize a target image formed on an image plane of an imaging device located in a moving vehicle (Ariyur, [0003]).
On the other hand, Rawdon in view of Ariyur fails to explicitly disclose but Juno discloses sensing, by way of at least one vehicle-internal sensor, a shock to the vehicle as a result of an unevenness of the roadway (Juno, fig.2, “[0068] Therefore, in the present embodiment, using the shock sensor 32, the smart camera 3 detects the unevenness 61 of the road surface 6 on which the vehicle 2 is driving (see FIG. 8A), and captures an image of the unevenness 61 after the vehicle 2 passes the unevenness 61 (see FIG. 8B)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Juno and Rawdon, Ariyur. That is, adding the shock sensor of Juno to the vehicle of Rawdon and Ariyur. The motivation/ suggestion would have been to provide a detection device that detects defects on the road surface, and a road surface information system and a vehicle that are provided with the detection device (Juno, [0002]).
Regarding claim 20, it is interpreted and rejected under similar rational as claim 17.
Regarding claim 18, Rawdon in view of Ariyur and Juno discloses The method according to claim 17.
using said information for the compensation calculation (Rawdon, col.6, line 53-col.7, line 1, “The alignment or adjustment of the orientation of the old and new images to account for changes in the vehicle's attitude (pitch, roll, and yaw when it is an aircraft) during the period between the old image and the new image are performed by the first and second stabilizers 112, 114 in conjunction with data provided by the gyroscope 126. The storage of the data may be controlled by the time delay input controller 108 so that the data of the gyroscope collected at the time a particular image was captured can later be retrieved and processed in coordination with the image it was collected relative to. The gyroscope may collect angular motion data about the movement of the vehicle. When the vehicle is an airplane or other aircraft or spacecraft, the angular motion data may include the pitch, roll, and yaw thereof.”).
On the other hand, Rawdon in view of Ariyur fails to explicitly disclose but Juno discloses receiving, via a communication interface and/or a further detector of the vehicle, information about an imminent shock to the vehicle (Juno, “[0005] a road surface evaluating method for monitoring the pitching angular velocity of a vehicle, obtained by an angular velocity sensor, in synchronizing with GPS information obtained by GPS. The road surface evaluating method of Patent Document 1 performs data analysis using a transfer function from the angular velocity response of the vehicle being measured to the acceleration response of a quarter car (hereinafter referred to as "QC"), which is a virtual vehicle serving as a reference, and a correlation function of the acceleration response of the QC and the international roughness index (IRI). [0028] On the basis of the road surface information collected by this system, the cloud server notifies, for example, a road maintenance company of abnormal portions where there are defects on the road surface or warns vehicles approaching the abnormal portions.”).
.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawdon in view of Ariyur and Juno, and further in view of Mulligan (US 20210009027) and Cook et al. (US 20100250021).
Regarding claim 19, Rawdon in view of Ariyur and Juno discloses The method according to claim 18.
On the other hand, Rawdon in view of Ariyur and Juno fails to explicitly disclose but Mulligan discloses wherein the communication interface of the vehicle transmits information relating to a current vehicle attitude together with a current position indication of the vehicle, to a remote device and/or a second vehicle (Mulligan, “[0030] Each of the V2X/CV2X modules 18, 32 may be configured to enable and control communication between the first and second vehicles 12, 26 (i.e., V2V communication) or between the first or second vehicle 12, 26 and another node or device (e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Network (V2N), Vehicle-to-Pedestrian (V2P), Vehicle-to-Device (V2D), or Vehicle-to-Grid (V2G)). [0055] The method 100 may comprise receiving 102, by the communication unit 16, 18, a vehicle-to-x (V2X) communication comprising data indicative of a characteristic of a second vehicle 26, 42. Claim 3, the data indicative of the characteristic of the second vehicle comprises 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mulligan into the combination of Juno and Rawdon. That is, adding the communication between vehicles of Mulligan to the method of Rawdon and Juno. The motivation/ suggestion would have been The main motivations for V2X/CV2X communication are road safety, traffic efficiency, and energy savings (Mulligan [0004]).
On the other hand, Rawdon in view of Ariyur, Juno and Mulligan fails to explicitly disclose but Cook discloses a previously determined value of the vehicle attitude is exceeded (Cook, “[0006] What vehicle (and/or driver) symptoms are to constitute a "hazardous" event or condition is defined in the context of a particular monitoring system. Each system will monitor one or more sensor devices located in the vehicle (e.g. shock sensors, location sensors, attitude/orientation sensors, sound sensors), and will generally apply a threshold alarm level (of a variety of levels of sophistication) to the sensor(s) output to assign an event or a non-event”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cook into the combination of Juno and Rawdon, Mulligan. That is, applying the event determination of Cook to determine the vehicle shock of Rawdon and Juno, Mulligan. The motivation/ suggestion would have been analyzing driving events and risk and, more specifically, to a Driver Risk Assessment System and Method Employing Selectively Automatic Event Scoring (Cook, [0004]), so that the vehicle shock is determined more accurately.
Allowable Subject Matter
Claims 7-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, it recites, wherein the communication interface of the vehicle receives high-resolution map information relating to the condition of the roadway from the remote device and/or use information to carry out the compensation calculation at a second point in time, in order to output the correction signal to the display, in order to stabilize the visualization on the display.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious.
Response to Arguments
The rejections under 35 USC § 112(b) to claims 6-12 have been withdrawn in view of the amendments. The remaining of applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        9/20/2021